                                             Case 4:18-cv-03771-YGR Document 215 Filed 08/04/21 Page 1 of 3




                                   1

                                   2

                                   3                            IN THE UNITED STATES DISTRICT COURT

                                   4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                                                                                CASE NO. 4:18-cv-03771 YGR
                                   6
                                             IN RE PFA INSURANCE MARKETING                      AMENDED ORDER GRANTING IN PART
                                   7         LITIGATION                                         AND DENYING IN PART MOTION TO
                                                                                                EXTEND DISCOVERY CUT-OFF
                                   8

                                   9                                                            Re: Dkt. No. 211
Northern District of California
  United States District Court




                                  10

                                  11

                                  12            Now before the Court is plaintiffs’ administrative motion to extend the discovery cut-off,
                                  13   which currently is August 6, 2021, for two purposes. Docket No. 211. Defendant Premier
                                  14   Financial Alliance, Inc. opposes the motion. Docket No. 212. For the reasons set forth below, the
                                  15   Court GRANTS the motion in part and DENIES it in part.
                                  16    I.      LEGAL STANDARD
                                  17            A case “schedule may be modified only for good cause and with the judge’s consent.”
                                  18   Fed. R. Civ. P. 16(b)(4). “Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of
                                  19   the party seeking the amendment.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609
                                  20   (9th Cir. 1992). “Although the existence or degree of prejudice to the party opposing the
                                  21   modification might supply additional reasons to deny a motion, the focus of the inquiry is upon the
                                  22   moving party’s reasons for seeking modification.” Id. (citation omitted).
                                  23   II.      DISCUSSION
                                  24            A.     Request to extend the discovery cut-off to permit the deposition of Jack Wu
                                  25            Plaintiffs request an extension of the discovery cut-off to allow them to depose Jack Wu,
                                  26   who is an Executive Field Director of PFA, “second only to the CEO,” if Magistrate Judge Kim
                                  27   permits the deposition after the parties present her with a discovery letter brief or Wu is produced
                                  28   voluntarily by PFA. Plaintiffs contend that the deposition of Wu, if allowed, likely will occur
                                         Case 4:18-cv-03771-YGR Document 215 Filed 08/04/21 Page 2 of 3




                                   1   after August 6, 2021. Plaintiffs argue that good cause exists for extending the discovery cut-off to

                                   2   allow Wu’s deposition because discovery they took in 2021 shows that Wu qualifies as a PFA

                                   3   “managing agent” under Magistrate Judge Kim’s order of January 21, 2021. In that order,

                                   4   Magistrate Judge Kim denied plaintiffs’ request to depose Wu without prejudice to re-filing the

                                   5   motion in the event that plaintiffs “obtain[ed] more evidence to support their position” that Wu is

                                   6   a “managing agent” of PFA. Docket No. 169 at 2-3. Plaintiffs argue that, based in part on the

                                   7   July 20, 2021, deposition of Wayne Meadows, they now know that Wu is a “managing agent” and

                                   8   that his involvement in the alleged pyramid scheme in this action was significant.

                                   9          Defendant opposes the proposed extension to allow Wu’s deposition on the ground that
Northern District of California
  United States District Court




                                  10   plaintiffs could have and should have sought the extension at least three-and-a-half months ago.

                                  11   Defendant contends that plaintiffs learned nothing material with respect to Wu’s role at PFA

                                  12   during the Meadows deposition, and that Plaintiffs cite to this deposition only so that it appears

                                  13   that their delay in seeking the extension was justified. Defendant further argues that plaintiffs

                                  14   obtained the information based upon which they will argue to Magistrate Judge Kim that Wu was

                                  15   a “managing agent” of PFA through depositions and document discovery that took place before

                                  16   July 20, 2021.

                                  17          The Court finds that plaintiffs were diligent in seeking the extension of the discovery cut-

                                  18   off to permit them to take Wu’s deposition if Magistrate Judge Kim orders it. The Court is

                                  19   persuaded that plaintiffs learned of material information relevant to Wu’s managing role at the

                                  20   company during the recent Meadows deposition, and that this justifies the timing of their present

                                  21   motion. The Court also finds that there is no indication in the record that defendant would be

                                  22   prejudiced by the extension. Accordingly, the Court finds that good cause exists for extending the

                                  23   discovery cut-off for the limited purpose of allowing plaintiffs to take Wu’s deposition if

                                  24   Magistrate Judge Kim orders it, and it, therefore, GRANTS plaintiffs’ motion as to this issue.

                                  25          B.        Request to extend the discovery cut-off to permit plaintiffs to seek improperly
                                                        withheld documents
                                  26

                                  27          Plaintiffs seek an extension of the discovery cut-off to allow them to request non-

                                  28   privileged documents in the possession of Steven Early in the event that the Ninth Circuit affirms
                                                                                         2
                                         Case 4:18-cv-03771-YGR Document 215 Filed 08/04/21 Page 3 of 3




                                   1   Magistrate Judge Kim’s order of June 8, 2021, in the related miscellaneous case regarding the

                                   2   enforcement of a subpoena (Case No. 21-mc-80087-YGR-S). In that order, Magistrate Judge Kim

                                   3   required the production of a privilege log for documents that are being withheld by Steven Early

                                   4   on the basis of attorney-client privilege so that she could select documents being withheld for in

                                   5   camera review. See Docket No. 29 at 4, Case No. 21-mc-80087-YGR-S. Appeals of that order

                                   6   are now pending before the Ninth Circuit. Plaintiffs seek the extension of the discovery cut-off so

                                   7   that, in the event that the Ninth Circuit affirms Magistrate Judge Kim’s order, and she finds that

                                   8   any documents were improperly withheld, then plaintiffs will be able to seek the improperly

                                   9   withheld documents without any argument by Defendant that the discovery cut-off has passed.
Northern District of California
  United States District Court




                                  10          Defendant opposes the extension, arguing that the request is premature and advisory

                                  11   because it is unclear what the Ninth Circuit’s ruling will be.

                                  12          The Court finds that this request is premature and it, therefore, DENIES plaintiffs’ motion as

                                  13   to this issue WITHOUT PREJUDICE. Plaintiffs may move to re-open discovery for the limited

                                  14   purpose of seeking documents improperly withheld by Early in the event that the Ninth Circuit

                                  15   affirms Magistrate Judge Kim’s order and Magistrate Judge Kim finds that documents were

                                  16   improperly withheld.

                                  17          IT IS SO ORDERED.

                                  18   Dated: August 4, 2021                            ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  19                                                      UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
